MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) (1) September 7, 2007 order denying petitioner’s motion to reopen and to reconsider the BIA’s prior decision dated July 11, 2007; and (2) July 11, 2007 order dismissing them appeal.
To the extent petitioners seek review of the BIA’s July 11, 2007 order dismissing their appeal, the petition for review is dismissed for lack of jurisdiction. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144 (9th Cir.2001); Narayan v. INS, 105 F.3d 1335 (9th Cir.1997).
To the extent petitioners seek review of the BIA’s September 7, 2007 denial of them motion to reconsider, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). *623Accordingly, this petition for review is denied in part.
To the extent petitioners seek review of the BIA’s September 7, 2007 denial of their motion to reopen to present new evidence, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.